Edgae J. Nathan, Je., J.
This is a petition to annul a revocation of petitioner’s license as a second-hand dealer and to reinstate the license. The principal ground relied upon by the *950Commissioner of the Department of Licenses for revoking the license is based upon his determination of petitioner’s unfitness of character to hold a license. His unfitness is claimed by reason of his having made false statements in his application for motor vehicle license resulting in the revocation of such license and registration. Further, petitioner admitted to four or five arrests and has been convicted as a “ scofflaw”. The Commissioner of Licenses has no power specifically delegated to him by statute to consider the character of the licensee in granting or revoking a license (Matter of Barton Trucking Corp. v. O’Connell, 7 A D 2d 36). Petitioner is not charged with any fraud in his application for this license or with using his license for any illegal purpose. To deprive petitioner, the father of 12 children, of the business in which he has been engaged for 26 years upon the grounds stated was unreasonable, and the Commissioner exceeded his authority (cf. Matter of Carro v. Moss, 184 Misc. 1050).
Accordingly, the motion is granted and respondent is directed to reinstate the license.